Title: Abigail Adams to Mary Smith Cranch, 25 October 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
N York october 25 1790
After I had closed my Letter to you this day fortnight, I retired to my chamber, and was taken with a shaking fit which held me 2 Hours and was succeeded by a fever which lasted till near morning, attended with severe pain in my Head Back &c the next morning I took an Emetick which operated very kindly and proved to me the necessity of it. on tuesday I felt better and went below stairs, but was again Seazd with an other skaking fit which was succeeded as the former by the most voilent fever I ever felt. it quite made me delirious, no rest for 5 Night & days. it setled into a Regular intermitting Fever. the dr after having repeatedly puked me, gave me James’s powders, but with very little effect I began upon the Bark the 10th day which I have taken in large Quantities and it has appeard to have put an end to my fever, but I am very low and weak. I rode out yesterday and found no inconveniency from it. I shall repeat my ride to day. I have great cause to be thankfull for so speady a restoration, but I have a jouney before me which appears like a mountain & three Ferries to cross. very fortunate for me the winds have kept back the vessel from returning from Philadelphia which was to have been here the 20th to have taken our furniture Mrs smith has been with me till yesterday. her Baby is inoculated for the small pox, and she expects him to brake out this week. but here endeth not all my troubles, for the day before yesterday mrs Brisler was taken Sick of a Plurisy fever she has been 3 times Bled & is Blisterd, and lies very ill tho I hope not dangerous. I received your Letter by mr Cranch he landed I believe only a few Hours. he went to mr Laurences office to Charles and deliverd the two casks sent by Brother I believe the Ladies did not come on shore as the wind was then fair for them, and they had been out ten days, & much of the weather very stormy & Boisterous. he told Charls that they had been very sick. I am sure it would have given me great pleasure to have received & entertaind them or to have supplied them with any thing in my power
I received a few days Since by mr durant your kind Letter of october 11th which I thank you for. Remember me affectionatly to mrs Eunice Paine. would a few Bottles of wine or Porter be acceptable to her. if they would will you take the trouble of getting it from our cellar for her. the dr has just left me and says he thinks mrs Brisler much relieved, and that she will be better in a few days. my Head I find as week as my body you will therefore excuse my writing more at present than to assure you that I am as ever / your affectionate sister
A Adams
P S mr Brisler would be glad the money may be sent by mr Ames when he comes to Philadelphia

